                            Case 18-18966            Doc 26        Filed 10/18/18          Page 1 of 10


                                         UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF MARYLAND
                                                GREENBELT DIVISION

In re:                                                                        :
EVERETT, SHARON                                                               :
                                                                              :     Case No.          18-18966
                                                                              :     Chapter 13
                                          Debtor.                             :
                                                                              :

                                                        AMENDED 10/18/2018
                                                         CHAPTER 13 PLAN

                             Original Plan                    Amended Plan                       Modified Plan

1.    GENERAL PLAN PROVISIONS.
The Debtor proposes the following Chapter 13 Plan and makes the following declarations (mark one of the following boxes that
apply for each of 1.1, 1.2, and 1.3 below). If a box is marked as "does not . . ." or if more than one box is marked in each
section, the provision will be ineffective if set out later in the plan.

      1.1 Declaration as to Nonstandard Provisions.
This Plan:    does not contain nonstandard provisions.
OR            contains nonstandard provisions set out in Section 9 below.

      1.2 Declaration as to Limiting Secured Claims.
This Plan:    does not limit the amount of a secured claim.
OR            limits the amount of a secured claim based on the value of the collateral securing the claim as set out in
              Sections 5.1 through 5.4 below.

      1.3 Declaration as to Avoiding Security Interests.
This Plan:    does not avoid a security interest or lien.
OR            avoids a security interest or lien as set out in Section 5.1 through 5.4 below.

2.    NOTICES.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

      2.1. Notices to Creditors.
      Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. The declarations set out in
      Section 1 above may be of particular importance.

      If you oppose the Plan's treatment of your claim or any provision of this Plan, you or your attorney must file an objection to
      confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the
      Bankruptcy Court. The Court may confirm this Plan without further notice if no objection to confirmation is filed. See
      Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under the Plan.

      2.2. Notices to Debtors.
      This form lists options that may be appropriate in some cases, but not all cases. Just because an option is listed on the
      form does not mean that it is appropriate for you. Plans contrary to the local rules and Court rulings may not be confirmed.

3.   PLAN TERMS.
The Debtor's future earnings are submitted to the supervision and control of the Trustee, and the Debtor will pay as follows (mark
and complete one of 3.1, 3.2, or 3.3 and/or 3.4 below; and, optionally, 3.5 as applicable):

      3.1    Even Monthly Payments.
            $714.68   per month for a term of            60         months.
OR




Local Bankruptcy Form M
                            Case 18-18966            Doc 26       Filed 10/18/18          Page 2 of 10


Debtor 1    SHARON EVERETT                                                        Case number (if known)   18-18966

      3.2    Varying Monthly Payments.
                          per month for                   month(s),
                          per month for                   month(s),
                          per month for                   month(s),
      for a total term of               months.
OR
      3.3 Varying Monthly Payments Before and After Confirmation.
                       per month before confirmation of this Plan (use Section 4.6.1 below to list the adequate protection
    payments to be made before confirmation), and                       per month after confirmation of this plan, for a total term of
                       months.
AND/OR
    3.4 Additional Payments.
    In addition to monthly Plan payments under 3.1, 3.2, or 3.3, above, the Debtor will make the payments listed below:
Amount             Date              Source of Payment
      3.5 Additional Payment of Tax Refunds.
      The Debtor will provide the Trustee with copies of state and federal tax returns for the years listed below within 15 days of
      filing the returns (and must timely file the returns on or before April 15 of each year). Not later than June 1 of each year, the
      Debtor will pay into the Plan the amount of refunds exceeding                         (the amount already pro rated on Schedule I,
      if any) for each of the listed years unless otherwise ordered by the Court. The tax refund payments are in addition to, and
      not a credit against, the other payments required to be paid under the Plan. The Debtor will not make any change to the
      number of any federal and state tax withholding allowances claimed as of the petition date without 30 days prior notice to
      the Trustee.

      This commitment covers tax years (list):

4.   DISTRIBUTION OF PLAN PAYMENTS.
From the payments made, the Trustee will make distributions in the order listed below:

      4.1 Trustee's Commission.
      The Trustee will receive the allowed Trustee commission under 11 U.S.C. § 1326(b)(2).

      4.2 Administrative Claims.
      Next to be paid, except as provided in Section 4.3 below, are administrative claims under 11 U.S.C. § 507(a)(2), including
      Debtor's Counsel fee balance of        $3,000.00       due and payable pursuant to a fee arrangement made under
      Subparagraphs 4.A, B, or C of Appendix F to the Local Bankruptcy Rules.

      4.3 Domestic Support Obligations and Non-Appendix F Attorney Fees.
      Next to be paid, at the same time and pro rata, are allowed unsecured claims for: (i) domestic support obligations under
      11 U.S.C. § 507(a)(1); and (ii) any Debtor's Counsel fee allowed under 11 U.S.C. § 507(a)(2) by Bankruptcy Court order
      following an application pursuant to a fee arrangement under Section 7 of Appendix F to the Local Bankruptcy Rules.
      Debtor's Counsel fee balance to be paid through the Plan is expected to be in the amount of                       .

      4.4 Former Chapter 7 Trustee Claims.
      Next to be paid are any claims payable to the former Chapter 7 Trustee under 11 U.S.C. § 1326(b)(3). List the monthly
      payment:                     .

       4.5 Priority Claims.
       Next to be paid are other priority claims defined by 11 U.S.C. § 507(a)(3) - (10). List the expected claims below:
                                    .
Priority Creditor                                          Expected Claim Amount

      4.6 Secured Claims.
      Next to be paid, at the same time and pro rata with payments on priority claims under Section 4.5 above, are secured
      claims as set forth below. The holder of an allowed secured claim retains its lien under 11 U.S.C. § 1325(a)(5)(B)(i). Any
      allowed secured claim listed in the Plan to be paid by the Trustee will be deemed provided for under the Plan. Any allowed
      secured claim not listed in the Plan to be paid by the Trustee, or not stated to be paid outside of or otherwise addressed in
      the Plan, will be deemed not provided for under the Plan and will not be discharged.




Local Bankruptcy Form M
Page 2
                             Case 18-18966              Doc 26      Filed 10/18/18           Page 3 of 10


Debtor 1     SHARON EVERETT                                                         Case number (if known)    18-18966

             4.6.1. Adequate Protection Payments for Claims Secured by or Subject to a Lease of Personal Property
             Beginning not later than 30 days after the petition date and until the Plan is confirmed, the Debtor will directly pay
             adequate protection payments for claims secured by or subject to a lease of personal property for: None            or the
             Claims Listed Below       (mark one box only). After confirmation of the Plan, the claims will be paid under Section
             4.6.3. Make sure to list the amount of the monthly payment the Debtor will pay before confirmation, and list the last
             4 digits only of the account number, if any, the lienholder uses to identify the claim:

Lessor/Lienholder                             Property/Collateral                         Acct. No. (last 4 numbers)     Monthly Payment

             4.6.2. Pre-petition Arrears on Secured Claims.
             Pre-petition arrears on secured claims will be paid through the Plan in equal monthly amounts while the Debtor
             directly pays post-petition payments beginning with the first payment due after filing the petition for: None or the
             Claims Listed Below        (mark one box only). The claims listed below include: Claims Secured by the Debtor's
             Principal Residence        and/or Other Property .

Lienholder                                 Collateral                                     Arrears       Monthly Payment     No. of Months
PENNYMAC                                   606 BRIGHT SUN DR                             $35,592.52          $635.58 avg.           56

             4.6.3. Secured Claims Paid Through the Plan.
             The following secured claims will be paid through the Plan in equal monthly amounts for: None   or the
             Claims Listed Below      (mark one box only). Such secured claims include secured claims altered under Sections
             5.1 through 5.5 below. Make sure to list the interest rates to be paid:
Lienholder / Collateral                                                            Amount      % Rate Monthly Payment No. of Months

             4.6.4. Surrender Collateral to the Lienholder.
             The Debtor will surrender collateral to the lienholder for: None      or the Claims Listed Below      (mark one box only).
             Describe the collateral securing the claim. Any allowed claim for an unsecured deficiency will be paid pro rata with
             general unsecured creditors. Unless the Court orders otherwise, a claimant may amend a timely filed proof of claim
             for an unsecured deficiency after entry of the confirmation order as follows: (a) the amended proof of claim asserting
             an unsecured deficiency claim for real property shall be filed within                days (no less than 180 days) after
             entry of the confirmation order; (b) the amended proof of claim asserting an unsecured deficiency claim for personal
             property shall be filed within               days (no less than 60 days) after entry of the confirmation order. Upon plan
             confirmation, the automatic stay of 11 U.S.C. §§ 362 and 1301 terminates, if not terminated earlier, as to the collateral
             listed:

Lienholder                                              Collateral to be Surrendered
             4.6.5. Secured Claims Outside of the Plan.
             The Debtor will directly pay the secured claims outside of the Plan for: None      or the Claims Listed Below (mark
             one box only). Such claims are deemed provided for under the Plan. The Debtor will also directly pay outside of the
             Plan the unsecured portion of a claim that is only partially secured, and any such unsecured claim is deemed
             provided for under the Plan:
Lienholder                                              Collateral to Be Paid for Outside of the Plan
GM FINANCIAL                                            2016 Nissan Maxima (approx. 20408 miles)

             4.6.6. Secured Claim Not Listed in the Plan.
             The Debtor will directly pay any allowed secured claim not listed in the Plan outside of the Plan. Any such claim will
             not be discharged.

             4.6.7. Additional Payments on Secured Claims.
             If the Trustee is holding more funds than those needed to make the payments under the Plan for any month, the
             Trustee may pay amounts larger than those listed in Sections 4.6.2 and 4.6.3 pro rata.




Local Bankruptcy Form M
Page 3
                            Case 18-18966             Doc 26        Filed 10/18/18           Page 4 of 10


Debtor 1     SHARON EVERETT                                                         Case number (if known)   18-18966

      4.7. Unsecured Claims.
      After payment of all other claims, the remaining funds will be paid on allowed general unsecured claims as follows (mark
      one box only):

           Pro Rata            100%               100% Plus                  % Interest.

      If there is more than one class of unsecured claims, list each class and how it is to be treated:

Class of Unsecured Creditors                           Treatment

5.     THE AMOUNT AND VALUATION OF CLAIMS.
Secured creditors holding claims treated under Section 5 retain their liens until the earlier of: the payment of the underlying debt
determined under nonbankruptcy law; or discharge under 11 U.S.C. § 1328; or, if the Debtor cannot receive a discharge as
provided in 11 U.S.C. § 1328(f), the notice of Plan completion. If the case is dismissed or converted without completion of the
Plan, liens shall also be retained by the holders to the extent recognized under applicable nonbankruptcy law.

      5.1.    Valuing a Claim or Avoiding a Lien under 11 U.S.C. § 506 Through the Plan.
      The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 506 through the Plan for: None            or the Claims Listed
      Below      (mark one box only). The claims listed below include: Claims Secured by the Debtor's Principal Residence
      and/or Other Property      . Make sure to list the value of the collateral proposed to be paid through the Plan plus any
      interest below and in Section 4.6.3 above, as appropriate. Separately file: evidence of the collateral's value; the existence of
      any superior lien; the exemption claimed; and the name, address, and nature of ownership of any non-debtor owner of the
      property. If the lienholder has not filed a proof of claim, also separately file evidence of the amount of the debt secured by
      the collateral. The amount and interest rate of the claim is set as listed below or by superseding Court order. A proof of
      claim must be filed before the Trustee makes payments. Any undersecured portion of such claim shall be treated as
      unsecured.

Lienholder / Collateral                                                              Value     % Rate Monthly Payment No. of Months

      5.2.   Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 by Separate Motion or an Adversary Proceeding.
      The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 506 by separate motion or an adversary proceeding for:
      None     or the Claims Listed Below      (mark one box only). The amount and interest rate of the claim will be set by
      Court order. Make sure to list the value of the collateral proposed to be paid through the plan plus any interest as
      determined by the Court in Section 4.6.3 above, as appropriate. A proof of claim must be filed before the Trustee makes
      payments. Any undersecured portion of such claim shall be treated as unsecured.
Lienholder                                                             Collateral
      5.3.    Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(f)* Through the Plan.
      The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(f)* through the Plan for: None           or the Claims
      Listed Below      (mark one box only). Make sure to list the value of the collateral proposed to be paid through the Plan
      plus any interest below and in Section 4.6.3. above, as appropriate. Separately file: evidence of the collateral's value; the
      existence of any superior lien; the exemption claimed; and the name, address, and nature of ownership of any non-debtor
      owner of the property. If the lienholder has not filed a proof of claim, also separately file evidence of the amount of the debt
      secured by the collateral. The amount and interest rate of the claim is set as listed below or by superseding Court order.
      A proof of claim must be filed before the Trustee makes payments. Any undersecured portion of such claim shall be treated
      as unsecured.
Lienholder / Collateral                                                              Value     % Rate Monthly Payment No. of Months
* Under 11 U.S.C. § 522(f) the Debtor may avoid a lien to the extent it impairs an exemption if the lien is a judicial lien or a
nonpossessory, non-purchase money security interest in certain property.




Local Bankruptcy Form M
Page 4
                            Case 18-18966             Doc 26        Filed 10/18/18          Page 5 of 10


Debtor 1     SHARON EVERETT                                                         Case number (if known)   18-18966

      5.4.   Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(f)* by Separate Motion or an Adversary Proceeding.
      The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(f)* by separate motion or adversary proceeding for:
      None     or the Claims Listed Below      (mark one box only). The amount and interest rate of the claim will be set by
      Court order. Make sure to list the value of the collateral proposed to be paid through the Plan plus any interest as
      determined by the Court in Section 4.6.3. above, as appropriate. A proof of claim must be filed before the Trustee makes
      payments. Any undersecured portion of such claim shall be treated as unsecured.
Lienholder                                                             Collateral

* Under 11 U.S.C. § 522(f) the Debtor may avoid a lien to the extent it impairs an exemption if the lien is a judicial lien or a
nonpossessory, non-purchase money security interest in certain property.

      5.5.    Claims Excluded from 11 U.S.C. § 506**.
      The Debtor will pay through the Plan the following claims excluded from 11 U.S.C. § 506** in full plus any interest for:
      None      or the Claims Listed Below       (mark one box only). Make sure to list the amount proposed to be paid through
      the Plan plus any interest below and in Section 4.6.3. above, as appropriate. The amount of each claim to be paid will be
      established by the lienholder's proof of claim or Court order. The interest rate of the claim is set as listed below or by
      superseding Court order. A proof of claim must be filed before the Trustee makes payments.

Lienholder / Collateral                                                Amount to Be Paid       % Rate Monthly Payment No. of Months
** Claims excluded from 11 U.S.C. § 506 include claims where the lienholder has a purchase money security interest securing a
debt incurred within the 910-day period preceding the petition date, and the collateral consists of a motor vehicle acquired for
the personal use of the Debtor, or the collateral consists of any other thing of value if the debt was incurred during the 1-year
period preceding the petition date.

6.    APPLICATION OF PAYMENTS ON ACCOUNT OF SECURED CLAIMS.
Payments made by the Chapter 13 Trustee on account of arrearages on pre-petition secured claims may be applied only to the
portion of the claim pertaining to pre-petition arrears, so that upon completion of all payments under the Plan, the loan will be
deemed current through the petition date.

7.    EXECUTORY CONTRACTS AND UNEXPIRED LEASES.
Any unexpired lease with respect to personal property that has not previously been assumed during the case, and is not
assumed in the Plan, is deemed rejected and the stay of 11 U.S.C. §§ 362 and 1301 is automatically terminated with respect to
such property. The following executory contracts and/or unexpired leases are assumed or rejected for: None       or the Claims
Listed Below      (mark one box only). Any claim for rejection damages must be filed within 60 days from entry of the order
confirming this Plan.

Lessor or Contract Holder                                 Subject of Lease or Contract                              Assumed        Rejected
8.      REVESTING PROPERTY OF THE ESTATE.
Title to the Debtor's property shall revest in the Debtor when the Debtor is granted a discharge pursuant to 11 U.S.C. § 1328; or,
if the Debtor cannot receive a discharge as provided in 11 U.S.C. § 1328(f), upon notice of Plan completion; or upon dismissal of
the case.

9.    NON-STANDARD PROVISIONS.
Any non-standard provision placed elsewhere in the Plan is void. Any and all non-standard provisions are: None              or
Listed Below   (mark one box only).

Non-Standard Plan Provisions




Local Bankruptcy Form M
Page 5
                           Case 18-18966           Doc 26        Filed 10/18/18         Page 6 of 10


Debtor 1    SHARON EVERETT                                                      Case number (if known)   18-18966

10. SIGNATURES.
The Debtor's signature below certifies that the Plan provisions above are all the terms proposed by the Debtor, and the Debtor
has read all the terms and understands them. The signature below of the Debtor and Debtor's Counsel, if any, also certifies that
the Plan contains no non-standard provision other than those set out in Section 9 above.


Date: October 18, 2018                                             /s/ SHARON EVERETT
                                                                   SHARON EVERETT, Debtor

/s/ Arlene A. Smith-Scott
Arlene A. Smith-Scott, Attorney for Debtor                         Joint Debtor
State Bar No. 18374
Strategic Law Group, LLC
16701 Melford Blvd
Suite 400
Bowie, Maryland 20715
Phone: (240) 286-8988
Fax: (240) 366-5727
Strategiclaw1@gmail.com




Local Bankruptcy Form M
Page 6
                           Case 18-18966             Doc 26    Filed 10/18/18     Page 7 of 10
                                      UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF MARYLAND
                                             GREENBELT DIVISION

  IN RE: SHARON EVERETT                                                        CASE NO.    18-18966
                                    Debtor


                                                                              CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on October 18, 2018, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ Arlene A. Smith-Scott
                                Arlene A. Smith-Scott
                                Bar ID:18374
                                Strategic Law Group, LLC
                                16701 Melford Blvd
                                Suite 400
                                Bowie, Maryland 20715
                                (240) 286-8988


ACCEPTANCENOW                                    DOCTORS COMMUNITY HOSPITAL               FIRST PREMIER BANK
xxx xxx 3660                                     xxx xxx 1902                             xxx xxx 1396
1260 SMALLWOOD DRIVE                             P.O. BOX 910                             P.O. BOX 5519
WALDORF, MD 20603-4732                           GLEN BURNIE, MD 21060                    SIOUX FALLS, SD 57117-5519



AMERICAN HOME SHIELD                             EMERGENCY MEDICINE                       FIRST PREMIER BANK
xxx xxx 0362                                     ASSOCIATES                               xxx xxx 8313
P.O. BOX 1259, DEPT 127975                       xxx xxx 2268                             P.O. BOX 5519
OAKS, PD 19456                                   P.O. BOX 826481                          SIOUX FALLS, SD 57117-5519
                                                 PHILADELHIA, PA 19182-6481


ARS NATIONAL SERVICES, INC                       ERC                                      GC SERVICES LIMITED PARTNESHIP
xxx xxx 2411                                     xxx xxx 8759                             xxx xxx 0188
P.O. BOX 469046                                  P.O.BOX 57610                            P.O. BOX 1466
ESCONDIDO, CA 92046-9046                         JACKSONVILLE, FL 32241                   HOUSTON, TX 77251



DOCTOR'S COMMUNITY HOSPITAL                      FIRST POINT COLLECTIONS                  GM FINANCIAL
xxxxx-xxxx-3924                                  RESOURCES, INC                           xxx xxx 7269
P. O. Box 11553                                  xxx xx 9370                              P.O. BOX 78143
Newark, NJ 07101                                 P.O. BOX 26140                           PHOENIX, AZ 85062-8143
                                                 GREENBORO, NC 27402-6140
                          Case 18-18966          Doc 26     Filed 10/18/18   Page 8 of 10
                                  UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MARYLAND
                                         GREENBELT DIVISION

  IN RE: SHARON EVERETT                                                    CASE NO.   18-18966
                                Debtor


                                                                           CHAPTER    13
                              Joint Debtor

                                             CERTIFICATE OF SERVICE
                                                 (Continuation Sheet #1)

IC SYSTEM                                    RUSHMORE SERVICE CENTER
xxx xxx 9129                                 xxxx xxx 2489
P.O. BOX 64437                               P.O. BOX 5508
ST. PAUL, MN 55164-0437                      SIOUX FALLS. SD57117-5508



INFINITI FINANCIAL SERVICES                  RUSHMORE SERVICE CENTER
xxx xxx 0001                                 xxx xxx 1526
P.O. BOX 660360                              P.O. BOX 5508
DALLAS, TX 75266-0360                        SIOUX FALLS. SD57117-5508



MASTER ASSOCIATION OF LAKE                   SHARON EVERETT
ARBOR                                        606 BRIGHT SUN DR
xxx xxx 0603                                 BOWIE, MD 20721
P.O. BOX 64684
PHOENIX, AZ 85082-4684


NATION GENERAL INSURANCE                     SYNCHRONY BANK/ CARE CREDIT
xxx xxx 9370                                 xxx xxx 0423
P.O. BOX 89431                               P.O. BOX 960061
                                             ORLANDO, FL 32896-0061



NATIONWIDE CREDIT, INC                       VERIZON
xxx xxx 0362                                 xxx xxx 0103
P.O. BOX 14581                               P.O. BOX 15124
DES MOINES, IA 50306-3581                    ALBANY, NY 12212



PENNYMAC                                     VISTA MANAGEMENT CO., INC.
xxx xxx 3231                                 xxx xxx 0603
P.O. BOX 514387                              1131 UNIVERSITY BLVD, WEST 101
LOS ANGELES, CA 90051-4387                   SILVER SPRING, MD 20902-3357



PHOENIX FINANCIAL SERVICES, LLC
xxx xxx 8441
P.O. BOX 361450
INDIANAPOLIS, IN 46236-1450
                           Case 18-18966         Doc 26      Filed 10/18/18        Page 9 of 10


                                     UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MARYLAND
                                            GREENBELT DIVISION

  IN RE:     SHARON EVERETT                                                     CASE NO.    18-18966

                                                                               CHAPTER      13

                                             CERTIFICATE OF SERVICE


I, the undersigned, hereby certify that on October 19, 2018, a copy of the attached Amended Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rules.

CMECF:
Chapter 13 Trustee
Timothy P. Branigan
9891 Broken Land Parkway
Suite 301
Columbia, Maryland 21046

Date:      10/18/2018                                         /s/ Arlene A. Smith-Scott
                                                              Arlene A. Smith-Scott
                                                              Attorney for the Debtor(s)


ACCEPTANCENOW                               DOCTORS COMMUNITY HOSPITAL                     FIRST PREMIER BANK
xxx xxx 3660                                xxx xxx 1902                                   xxx xxx 1396
1260 SMALLWOOD DRIVE                        P.O. BOX 910                                   P.O. BOX 5519
WALDORF, MD 20603-4732                      GLEN BURNIE, MD 21060                          SIOUX FALLS, SD 57117-5519



AMERICAN HOME SHIELD                        EMERGENCY MEDICINE                             FIRST PREMIER BANK
xxx xxx 0362                                ASSOCIATES                                     xxx xxx 8313
P.O. BOX 1259, DEPT 127975                  xxx xxx 2268                                   P.O. BOX 5519
OAKS, PD 19456                              P.O. BOX 826481                                SIOUX FALLS, SD 57117-5519
                                            PHILADELHIA, PA 19182-6481


ARS NATIONAL SERVICES, INC                  ERC                                            GC SERVICES LIMITED PARTNESHIP
xxx xxx 2411                                xxx xxx 8759                                   xxx xxx 0188
P.O. BOX 469046                             P.O.BOX 57610                                  P.O. BOX 1466
ESCONDIDO, CA 92046-9046                    JACKSONVILLE, FL 32241                         HOUSTON, TX 77251



DOCTOR'S COMMUNITY HOSPITAL                 FIRST POINT COLLECTIONS                        GM FINANCIAL
xxxxx-xxxx-3924                             RESOURCES, INC                                 xxx xxx 7269
P. O. Box 11553                             xxx xx 9370                                    P.O. BOX 78143
Newark, NJ 07101                            P.O. BOX 26140                                 PHOENIX, AZ 85062-8143
                                            GREENBORO, NC 27402-6140
                      Case 18-18966   Doc 26    Filed 10/18/18     Page 10 of 10


                              UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MARYLAND
                                     GREENBELT DIVISION

  IN RE:   SHARON EVERETT                                        CASE NO.   18-18966

                                                                CHAPTER     13

                                  CERTIFICATE OF SERVICE
                                      (Continuation Sheet #1)

IC SYSTEM                         RUSHMORE SERVICE CENTER
xxx xxx 9129                      xxxx xxx 2489
P.O. BOX 64437                    P.O. BOX 5508
ST. PAUL, MN 55164-0437           SIOUX FALLS. SD57117-5508



INFINITI FINANCIAL SERVICES       RUSHMORE SERVICE CENTER
xxx xxx 0001                      xxx xxx 1526
P.O. BOX 660360                   P.O. BOX 5508
DALLAS, TX 75266-0360             SIOUX FALLS. SD57117-5508



MASTER ASSOCIATION OF LAKE        SHARON EVERETT
ARBOR                             606 BRIGHT SUN DR
xxx xxx 0603                      BOWIE, MD 20721
P.O. BOX 64684
PHOENIX, AZ 85082-4684


NATION GENERAL INSURANCE          SYNCHRONY BANK/ CARE CREDIT
xxx xxx 9370                      xxx xxx 0423
P.O. BOX 89431                    P.O. BOX 960061
                                  ORLANDO, FL 32896-0061



NATIONWIDE CREDIT, INC            VERIZON
xxx xxx 0362                      xxx xxx 0103
P.O. BOX 14581                    P.O. BOX 15124
DES MOINES, IA 50306-3581         ALBANY, NY 12212



PENNYMAC                          VISTA MANAGEMENT CO., INC.
xxx xxx 3231                      xxx xxx 0603
P.O. BOX 514387                   1131 UNIVERSITY BLVD, WEST 101
LOS ANGELES, CA 90051-4387        SILVER SPRING, MD 20902-3357



PHOENIX FINANCIAL SERVICES, LLC
xxx xxx 8441
P.O. BOX 361450
INDIANAPOLIS, IN 46236-1450
